DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
          Authorization for this examiner’s amendment was given in a telephone interview with Charles Hamilton on 9/7/2022.
IN THE CLAIMS:
1. 	(Previously Presented) A method of controlling a mobile data analytics application executing on a mobile computing device, the method comprising:
storing state information of a collection of data models;
instantiating a first interactive graphical data analytic element using the state 
information;
receiving a user input corresponding to a filter related to the first interactive 
graphical data analytic element, wherein the filter changes the state information of the first interactive graphical data analytic element;
updating the state information in accordance with application of the filter to the 
first interactive graphical data analytic element, and storing updated state information of the collection of data models;
removing the first interactive graphical data analytic element from memory; and
instantiating a second interactive graphical data analytic element using the 
updated state information,
wherein removing the first interactive graphical data analytic element removes 
both an instance of the first interactive graphical data analytic element and state information of the first interactive graphical data analytic element from the memory,
wherein the filter is at least one of a story filter and a transient filter as selected 
according to the user input,
wherein the story filter changes the state information of the first interactive 
graphical data analytic element and of an unrelated interactive graphical data analytic element that is unrelated to the first interactive graphical data analytic element, and
wherein the transient filter changes the state information of the first interactive 
graphical data analytic element and of a related interactive graphical data analytic element that is related to the first interactive graphical data analytic element.
2. 	(Original) The method of claim 1, wherein the collection of data models corresponds to a story, wherein the state information of the collection of data models corresponds to a story definition, wherein the first interactive graphical data analytic element corresponds to a first widget, and wherein the second interactive graphical data analytic element corresponds to a second widget.
3. 	(Original) The method of claim 1, wherein a first data display object instantiates the first interactive graphical data analytic element, and wherein a second data display object instantiates the second interactive graphical data analytic element, the method further comprising:
terminating the first data display object to perform removing the first interactive 
graphical data analytic element.
4. 	(Original) The method of claim 3, wherein the first data display object corresponds to a first WkWebview object, and wherein the second data display object corresponds to a second WkWebview object.
5. 	(Original) The method of claim 1, wherein a first data display object includes an element handler process that performs instantiating the first interactive graphical data analytic element.
6. 	(Original) The method of claim 5, wherein the first data display object corresponds to a first WkWebview object, wherein the element handler process corresponds to a widget handler process, and wherein the first data display object corresponds to a widget.
7. 	(Original) The method of claim 1, further comprising:
displaying a plurality of snapshots, wherein each of the plurality of snapshots 
corresponds to a static image depicting a current state of a corresponding one of a plurality of interactive graphical data analytic elements, and wherein the first interactive graphical data analytic element is instantiated in response to selection of a snapshot of the plurality of snapshots; and
in response to application of the filter to the first interactive graphical data 
analytic element:
deleting at least one of the plurality of snapshots that corresponds to at least one 
of the plurality of interactive graphical data analytic elements whose state information is affected by the filter, wherein instantiating the second interactive graphical data analytic element includes generating a re-rendered snapshot for each of the plurality of interactive graphical data analytic elements whose state information was affected by the filter.
8. 	(Original) The method of claim 7, further comprising, in response to application of the filter to the first interactive graphical data analytic element:
signaling a context framework process; and
performing the deleting and the instantiating of the second interactive graphical 
data analytic element by the context framework process.
9. 	(Original) The method of claim 8, wherein the context framework process performs the updating of the state information in accordance with application of the filter to the first interactive graphical data analytic element.
10. 	(Original) The method of claim 8, wherein the context framework process further creates at least one transient filter that affects the second interactive graphical data analytic element and which does not affect the state information, wherein the second interactive graphical data analytic element is instantiated using the state information and the transient filter.
11. 	(Previously Presented) A non-transitory computer-readable storage medium having stored thereon computer executable instructions for controlling a mobile data analytics application executing on a mobile computing device, the computer executable instructions when executed by the mobile computing device cause the mobile computing device to execute processing comprising:
storing state information of a collection of data models;
instantiating a first interactive graphical data analytic element using the state 
information;
receiving a user input corresponding to a filter related to the first interactive 
graphical data analytic element, wherein the filter changes the state information of the first interactive graphical data analytic element;
updating the state information in accordance with application of the filter to the 
first interactive graphical data analytic element, and storing updated state information of the collection of data models;
removing the first interactive graphical data analytic element from memory; and
instantiating a second interactive graphical data analytic element using the 
updated state information,
wherein removing the first interactive graphical data analytic element removes 
both an instance of the first interactive graphical data analytic element and state information of the first interactive graphical data analytic element from the memory,
wherein the filter is at least one of a story filter and a transient filter as selected 
according to the user input,
wherein the story filter changes the state information of the first interactive 
graphical data analytic element and of an unrelated interactive graphical data analytic element that is unrelated to the first interactive graphical data analytic element, and
wherein the transient filter changes the state information of the first interactive 
graphical data analytic element and of a related interactive graphical data analytic element that is related to the first interactive graphical data analytic element.
12. 	(Original) The non-transitory computer-readable storage medium of claim 11, wherein the computer executable instructions cause the mobile computing device to execute processing further comprising:
displaying a plurality of snapshots, wherein each of the plurality of snapshots 
corresponds to a static image depicting a current state of a corresponding one of a plurality of interactive graphical data analytic elements, and wherein the first interactive graphical data analytic element is instantiated in response to selection of a snapshot of the plurality of snapshots; and
in response to application of the filter to the first interactive graphical data 
analytic element:
deleting at least one of the plurality of snapshots that corresponds to at least one 
of the plurality of interactive graphical data analytic elements whose state information is affected by the filter, wherein instantiating the second interactive graphical data analytic element includes generating a re-rendered snapshot for each of the plurality of interactive graphical data analytic elements whose state information was affected by the filter.
13-15. 	(Canceled)
16. 	(Previously Presented) An apparatus including a mobile computing device and a mobile data analytics application executing on the mobile computing device, the apparatus comprising:
one or more computer processors; and
a non-transitory computer-readable storage medium comprising computer 
executable instructions to cause the one or more computer processors to execute processing comprising:
storing state information of a collection of data models;
instantiating a first interactive graphical data analytic element using the state 
information;
receiving a user input corresponding to a filter related to the first interactive 
graphical data analytic element, wherein the filter changes the state information of the first interactive graphical data analytic element;
updating the state information in accordance with application of the filter to the 
first interactive graphical data analytic element, and storing updated state information of the collection of data models;
removing the first interactive graphical data analytic element from memory; and
instantiating a second interactive graphical data analytic element using the 
updated state information,
wherein removing the first interactive graphical data analytic element removes 
both an instance of the first interactive graphical data analytic element and state information of the first interactive graphical data analytic element from the memory,
wherein the filter is at least one of a story filter and a transient filter as selected 
according to the user input,
wherein the story filter changes the state information of the first interactive 
graphical data analytic element and of an unrelated interactive graphical data analytic element that is unrelated to the first interactive graphical data analytic element, and
wherein the transient filter changes the state information of the first interactive 
graphical data analytic element and of a related interactive graphical data analytic element that is related to the first interactive graphical data analytic element.
17. 	(Currently Amended) The apparatus of claim 16, wherein the computer executable instructions to cause the one or more computer processors to execute processing further comprising:
displaying a plurality of snapshots, wherein each of the plurality of snapshots 
corresponds to a static image depicting a current state of a corresponding one of a plurality of interactive graphical data analytic elements, and wherein the first interactive graphical data analytic element is instantiated in response to selection of a snapshot of the plurality of snapshots; and
in response to application of the filter to the first interactive graphical data 
analytic element:
deleting at least one of the plurality of snapshots that corresponds to at least one 
of the plurality of interactive graphical data analytic elements whose state information is affected by the filter, wherein instantiating the second interactive graphical data analytic element includes generating a re-rendered snapshot for each of the plurality of interactive graphical data analytic elements whose state information was affected by the filter. 
18-20. 	(Canceled)
21. 	(Previously Presented) The method of claim 1, wherein the first interactive graphical data analytic element and the second interactive graphical data analytic element are stateless.
22. 	(Previously Presented) The method of claim 1, wherein the first interactive graphical data analytic element and the second interactive graphical data analytic element are instantiated one at a time.
23. 	(Previously Presented) The method of claim 1, wherein instantiating the first interactive graphical data analytic element instantiates the instance of first interactive graphical data analytic element in the memory, and
wherein removing the first interactive graphical data analytic element destroys 
the instance of the first interactive graphical data analytic element from the memory.
24. 	(Canceled) 
25. 	(Canceled) 
26. 	(Canceled) 
27. 	(Previously Presented) The apparatus of claim 16, wherein the computer executable instructions to cause the one or more computer processors to execute processing further comprising, in response to application of the filter to the first interactive graphical data analytic element:
signaling a context framework process; and
performing the deleting and the instantiating of the second interactive graphical 
data analytic element by the context framework process.
28. 	(Previously Presented) The apparatus of claim 27, wherein the context framework process performs the updating of the state information in accordance with application of the filter to the first interactive graphical data analytic element.
29. 	(Previously Presented) The apparatus of claim 27, wherein the context framework process further creates at least one transient filter that affects the second interactive graphical data analytic element and which does not affect the state information, wherein the second interactive graphical data analytic element is instantiated using the state information and the transient filter.
Allowable Subject Matter
3.	Claims 1 – 12, 16, 17, 21 – 23 and 27 - 29 are allowed.
4.	The following is an examiner’s statement of reasons for allowance: 
          Regarding claim 1, the closest prior art is Forstall et al. (U.S. Publication 2007/0118813), Jacoby (U.S. Publication 2011/0247031), Berg et al. (U.S. Publication 2010/0077328) and Allen et al. (U.S. Publication 2008/0148283).  Forstall teaches a method of controlling a mobile data analytics application executing on a mobile computing device, the method comprising: storing state information of a collection of data models; instantiating a first interactive graphical data analytic element using the state information; receiving a user input corresponding to a filter related to the first interactive graphical data analytic element.  Jacoby discloses wherein the filter changes the state information of the first interactive graphical data analytic element.  Berg discloses updating the state information in accordance with application of the filter to the first interactive graphical data analytic element, and storing updated state information of the collection of data models; and removing the first interactive graphical data analytic element from memory; and instantiating a second interactive graphical data analytic element using the updated state information; and wherein removing the first interactive graphical data analytic element removes both an instance of the first interactive graphical data element and state information of the first interactive graphical data element analytic element from the memory.  Allen discloses widget-container originator metadata can be referred to as global metadata because changes made to a widget container by an originator can be propagated to all instances of widget containers when served for viewing within a processor-readable vehicle. For example, a change to a widget container by the widget-container originator to a theme of the widget container can be propagated to all instances of widget containers when executed with a processor-readable vehicle.  
	However, the art of record does not teach, nor render obvious a method of controlling a mobile data analytics application executing on a mobile computing device, the method comprising: storing state information of a collection of data models;
instantiating a first interactive graphical data analytic element using the state information; receiving a user input corresponding to a filter related to the first interactive graphical data analytic element, wherein the filter changes the state information of the first interactive graphical data analytic element; updating the state information in accordance with application of the filter to the first interactive graphical data analytic element, and storing updated state information of the collection of data models;
removing the first interactive graphical data analytic element from memory; and
instantiating a second interactive graphical data analytic element using the updated state information, wherein removing the first interactive graphical data analytic element removes both an instance of the first interactive graphical data analytic element and state information of the first interactive graphical data analytic element from the memory, wherein the filter is at least one of a story filter and a transient filter as selected according to the user input, wherein the story filter changes the state information of the first interactive graphical data analytic element and of an unrelated interactive graphical data analytic element that is unrelated to the first interactive graphical data analytic element, and wherein the transient filter changes the state information of the first interactive graphical data analytic element and of a related interactive graphical data analytic element that is related to the first interactive graphical data analytic element.
Claims 2 – 10 and 21 – 23 are allowed for at least the reasons of claim 1.  Claims 11 and 16 are variants of claim 1 and are allowed for the same reasons as is claim 12 which depends from claim 11 and claims 7 and 27 - 29 which depend from claim 16.
          Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C WOOD whose telephone number is (571)272-5285.  The examiner can normally be reached on Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat C Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WILLIAM C WOOD/
Examiner, Art Unit 2193          

/Chat C Do/Supervisory Patent Examiner, Art Unit 2193